Case: 17-60435      Document: 00514399490         Page: 1    Date Filed: 03/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-60435                              FILED
                                  Summary Calendar                      March 23, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANGELA SHOEMAKE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:10-CR-123-1


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Angela Shoemake pleaded guilty to sexual exploitation of children by
production of sexually explicit visual or printed material and transportation or
shipping of child pornography in and affecting interstate commerce, and was
sentenced within the advisory guidelines range to a total term of 600 months
of imprisonment and a five-year term of supervised release. She argues on
appeal that the district court erred by denying her Federal Rule of Civil


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60435    Document: 00514399490     Page: 2   Date Filed: 03/23/2018


                                 No. 17-60435

Procedure 60(b) motion, made during her 28 U.S.C. § 2255 proceeding, because
her prior counsel’s ineffective assistance at sentencing had been egregious, and
by failing to reopen her criminal sentencing.
      We do not have jurisdiction over the district court’s denial of Shoemake’s
Rule 60(b) motion, because Shoemake did not file a notice of appeal from the
district court’s dismissal of her § 2255 motion and denial of her Rule 60(b)
motion; rather, she appealed only the reentered criminal judgment. See United
States v. West, 240 F.3d 456, 462 (5th Cir. 2001). To the extent Shoemake’s
argument could instead be read as a challenge to the procedural or substantive
reasonableness of her sentence based on the alleged ineffective assistance of
counsel, pursuant to Gall v. United States, 552 U.S. 38, 51 (2007), we engage
in a bifurcated review of the sentence imposed by the district court, United
States v. Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009).        First, we
consider whether the district court committed a “significant procedural error,
such as failing to calculate (or improperly calculating) the Guidelines range.”
Gall, 552 U.S. at 51. If there is no error or the error is harmless, we may
proceed to the second step and review the substantive reasonableness of the
sentence imposed for an abuse of discretion. Id.; see also Delgado-Martinez,
564 F.3d at 751-53.
      Notwithstanding the above, plain error review applies where, as here,
the defendant fails to object in the district court. United States v. Mondragon-
Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To show plain error, the defendant
must show a forfeited error that is clear or obvious and that affects her
substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If she
makes such a showing, we have the discretion to correct the error but should
do so “only if the error seriously affects the fairness, integrity or public




                                       2
    Case: 17-60435    Document: 00514399490     Page: 3   Date Filed: 03/23/2018


                                 No. 17-60435

reputation of judicial proceedings.” Id. (internal quotation marks, brackets,
and citations omitted).
      Although Shoemake explicitly states that she is not raising a claim of
ineffective assistance of counsel on direct review, her entire analysis focuses
on counsel’s alleged ineffectiveness rather than on the merits of any actual
sentencing objections.    We generally do not review claims of ineffective
assistance of counsel on direct appeal when those claims have not been
presented and sufficiently developed before the district court, United States v.
Haese, 162 F.3d 359, 363 (5th Cir. 1998); United States v. Bounds, 943 F.2d
541, 544 (5th Cir. 1991), and we decline to do so here.
      Other than her ineffective assistance of counsel challenge, Shoemake
provides no meaningful or substantive argument that her sentence was
procedurally unreasonable due to a guidelines miscalculation or that her
within-guidelines sentence was substantively unreasonable on plain error
review. She cites nothing more than potential objections which counsel could
have, but did not, raise, and fails to discuss whether such objections would
have been meritorious.     Accordingly, Shoemake has abandoned any such
argument. See United States v. Scroggins, 599 F.3d 433, 447-48 (5th Cir. 2010).
      DISMISSED IN PART; AFFIRMED IN PART.




                                       3